DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1, 3-9, and 11-17 are pending.
Claims 2, 10, and 18-20 are cancelled.


Response to Arguments
Applicant's arguments filed June 27, 2022 have been fully considered but they are not persuasive.
In Remarks p. 10, Applicant contends that Cai does not disclose adjusting the number of the computing nodes (106) for each control node (104).
	The Examiner respectfully disagrees, noting that Cai teaches adjusting tasks for multiple/"a number of" control nodes and corresponding computing/servo nodes, which can number one or more as shown in Cai, Fig. 1, by control node 104(1) link to computing nodes 106(1-N), and control node 104(M) link to computing nodes 106(P-T), so there is any number of control nodes and computing/servo nodes that can be adjusted for performing tasks assigned by the scheduler. The Examiner is interpreting "adjust a number of the ... node" as making adjustment to some number of the nodes that are connected to the system. The Examiner suggests that if the Applicant's intent is to describe adjusting the number of nodes present in a configuration, that amending the claim to describe "adjust a number of the ... node" to clearly indicate that the adjustment is made to change the number of how many nodes that are connected, attached, online, or "in communication with" the scheduling node in order to potentially overcome the current rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Murayama, “Distributed Control System”, 1991, IEEE 7803-0078/91/06000, PP 1501-1504 (hereinafter Murayama) in view of Cai, US Patent Pub. US20180121240 A1 (hereinafter Cai).

Claim 1
Murayama teaches a distributed multi-node control system (Murayama, Page 1503, Fig. 5 - - A distributed control system with multiple nodes.), comprising: a first control node, a second control node (Murayama, Page 1503, Fig. 5 - - A node4/”first control node” and a node2/”second control node”.), a plurality of servo nodes (Murayama, Page 1503, Fig. 5 - - Multiple motor/servo controlling nodes node6 and node3/”plurality of servo nodes”.), and a plurality of execution devices (Murayama, Page 1503, Fig. 5 - - A plurality of motor/execution devices.), the first control node and the second control node being communicatively coupled to the plurality of servo nodes (Murayama, Page 1503, Fig. 5 - - The node4/”first control node” and node2/”second control node” are communicatively coupled to the multiple motor/servo controlling nodes node6 and node3/”plurality of servo nodes”), and each servo node being electronically coupled to one corresponding execution device and configured to control an operating state of the corresponding execution device (Murayama, Page 1503, Fig. 5 - - Each motor/servo controlling nodes node6 and node3/”plurality of servo nodes” are electronically coupled to a motor/execution device and configured to control the motor/execution device’s operating state.); and the first control node is configured to control an operating state of at least one first servo node in the plurality of servo nodes (Murayama, Page 1503, Fig. 5 - - The node4/”first control node” is configured to control the motor/servo controlling node6/”first servo node” operating state.), 
and the second control node is configured to control an operating state of at least one second servo node in the plurality of servo nodes. (Murayama, Page 1503, Fig. 5 - - The node2/”second control node” is configured to control the motor/servo controlling node3/”second servo node” operating state.)
But Murayama fails to specify a scheduling control node, and the scheduling control node is communicatively coupled to the first control node and the second control node, and the scheduling control node is configured to obtain operating state information of the first control node and the second control node based on a preset time interval, and to adjust a number of the at least one first servo node corresponding to the first control node and a number of the at least one second servo node corresponding to the second control node based on the operating state information.
However, Cai further teaches a scheduling control node, and the scheduling control node is communicatively coupled to the first control node and the second control node (Cai, Para [0061-62], [0175] - - A job scheduling device/node communicatively coupled to multiple/”first and second” control nodes.); and the scheduling control node is configured to obtain operating state information of the first control node and the second control node based on a preset time interval, and to adjust a number of the at least one first servo node corresponding to the first control node and a number of the at least one second servo node corresponding to the second control node based on the operating state information. (Cai, Para [0069-75], [0175] - - The job scheduling device/node schedules tasks for each/”first and second” control nodes based on a schedule, obtains data/”operating state” from the computing/servo nodes on a schedule/”preset time interval”, and adjust tasks for each/”adjust a number of” control node and corresponding computing/servo nodes based on the data/”operating state” received.)
Murayama and Cai are analogous art because they are from the same field of endeavor.  They relate to processor-based control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above processor-based control system, as taught by Murayama, and incorporating a job scheduling device that schedules tasks for each control nodes based on a schedule, obtains data from the computing nodes on a schedule, and adjust tasks for each control node and corresponding computing nodes based on the data received, as taught by Cai.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce wasted resources by using a job scheduling device that schedules tasks for each control nodes based on a schedule, obtains data from the computing nodes on a schedule, and adjust tasks for each control node and corresponding computing nodes based on the data received, as suggested by Cai (Para [0005]).

Claim 8
The combination of Murayama and Cai teaches all the limitations of the base claims as outlined above.  
The combination of Murayama and Cai further teaches the execution device comprises a control motor and an input/output (I/O) device. (Murayama, Page 1501 - - A DC servo motor module/”execution device” with a servo/control motor and I/O port/device.)


Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama, “Distributed Control System”, 1991, IEEE 7803-0078/91/06000, PP 1501-1504 (hereinafter Murayama) in view of Cai, US Patent Pub. US20180121240 A1 (hereinafter Cai) as applied to Claims 1 and 8 above, in view of Haag et al., US Patent Pub. US 20130018507 A1 (hereinafter Haag).

Claim 3
The combination of Murayama and Cai teaches all the limitations of the base claims as outlined above.  
But the combination of Murayama and Cai fails to specify both the first control node and the second control node are asymmetry dual-kernel architectures.
However, Haag teaches a control node is an asymmetry dual-kernel architecture. (Haag, Para [0014] - - A first and second virtual machines/”dual kernels” running on asymmetrical multi/dual core architecture for a robotic/servo control system/node.)
Murayama, Cai, and Haag are analogous art because they are from the same field of endeavor.  They relate to processor-based control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above processor-based control system, as taught by Murayama and Cai, and incorporating the first and second virtual machines running on asymmetrical multi core architecture for a robotic control system, as taught by Haag.  
One of ordinary skill in the art would have been motivated to do this modification in order to specifically adapt the cores and virtual machines to each other by configuring first and second virtual machines running on asymmetrical multi core architecture for a robotic control system, as suggested by Haag (Para [0014]).

Claim 6
The combination of Murayama and Cai teaches all the limitations of the base claims as outlined above.  
But the combination of Murayama and Cai fails to specify each of the plurality of servo nodes are symmetric dual-kernel architectures, and dual kernels corresponding to each servo node are configured to operate a real time operating system.
However, Haag teaches each of the plurality of servo nodes are symmetric dual-kernel architectures, and dual kernels corresponding to each servo node are configured to operate a real time operating system. (Haag, Para [0008], [0013-14] - - A first and second virtual machines/”dual kernels” running on symmetrical multi/dual core architecture for a robotic/servo control system/node that are configured to operate real time operating systems.)
Murayama, Cai, and Haag are analogous art because they are from the same field of endeavor.  They relate to processor-based control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above processor-based control system, as taught by Murayama and Cai, and incorporating the first and second virtual machines running on symmetrical multi core architecture for a robotic control system that are configured to operate real time operating systems, as taught by Haag.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce communications jitter by configuring first and second virtual machines running on symmetrical multi core architecture for a robotic control system that are configured to operate real time operating systems, as suggested by Haag (Para [0011]).


Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama, “Distributed Control System”, 1991, IEEE 7803-0078/91/06000, PP 1501-1504 (hereinafter Murayama) in view of Cai, US Patent Pub. US20180121240 A1 (hereinafter Cai) as applied to Claims 1 and 8 above, in view of Haag et al., US Patent Pub. US 20130018507 A1 (hereinafter Haag) as applied to Claims 3 and 6 above, in view of Rai et al., “Multi-Thread Based Synchronization of Locomotion Control in Snake Robots”, March 2014, ICCAS2005, PP 2-4 (hereinafter Rai).

Claim 4
The combination of Murayama, Cai, and Haag teaches all the limitations of the base claims as outlined above.  
But the combination of Murayama, Cai, and Haag fails to specify the first control node comprises a first kernel for operating a Linux system and a second kernel for operating a real time operating system, the first kernel is configured to receive a control instruction and to send the received control instruction to the second kernel, and the second kernel is configured to calculate an execution instruction corresponding to each first servo node based on the control instruction and the at least one first servo node, and to distribute each execution instruction to the corresponding first servo node.
However Rai further teaches the first control node comprises a first kernel for operating a Linux system and a second kernel for operating a real time operating system (Rai, Page 3 Sec 4, Fig. 5 - - An embedded computer/”first control node” with a general Linux kernel/”first kernel operating a Linux system” and an RT-Linux kernel/”second kernel operating a real time operating system”.), the first kernel is configured to receive a control instruction and to send the received control instruction to the second kernel, and the second kernel is configured to calculate an execution instruction corresponding to each first servo node based on the control instruction and the at least one first servo node, and to distribute each execution instruction to the corresponding first servo node. (Rai, Page 3 Sec 4 - - The general Linux kernel/”first kernel operating a Linux system” receives tasks/”control instructions” and passes them to the RT-Linux kernel/”second kernel operating a real time operating system” which calculates the hardware control/execution instructions and sends/distributes them to the hardware interface/”first servo node” to control motors.)
Murayama, Cai, Haag, and Rai are analogous art because they are from the same field of endeavor.  They relate to processor-based control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above processor-based control system, as taught by Murayama, Cai, and Haag, and further incorporating an embedded computer with a general Linux kernel and an RT-Linux kernel where the general Linux kernel receives tasks and passes them to the RT-Linux kernel which calculates the hardware control instructions and sends them to the hardware interface, as taught by Rai.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve controllability of a robot by using an embedded computer with a general Linux kernel and an RT-Linux kernel where the general Linux kernel receives tasks and passes them to the RT-Linux kernel which calculates the hardware control instructions and sends them to the hardware interface, as suggested by Rai (Page 4 Sec 5.2).

Claim 5
The combination of Murayama, Cai, Haag, and Rai teaches all the limitations of the base claims as outlined above.  
Rai further teaches the first control node comprises a sharing storage area (Rai, Page 3 Sec 4.2, Fig 5 - - The embedded computer/”first control node” has a shared memory/”storage area”.), the first kernel is configured to convert data that is to be sent to the second kernel, into transmission data based on a preset protocol, and to store the transmission data in the sharing storage area (Rai, Pa Page 3 Sec 4.2, Fig 5 - - The general Linux kernel/”first kernel operating a Linux system” receives tasks/data and passes them to the RT-Linux kernel/”second kernel operating a real time operating system” using IPC (Inter-Process Communication) modules that convert the tasks/data into the appropriate IPC protocol and store the data in the shared memory/”storage area”.), and the first kernel is configured to remind the second kernel to read the transmission data from a corresponding position in the sharing storage area. (Rai, Pa Page 3 Sec 4.2, Fig 5 - - The general Linux kernel/”first kernel operating a Linux system” notifies/reminds the RT-Linux kernel/”second kernel operating a real time operating system” to read from the shared memory/”storage area” using software interrupts.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above processor-based control system, as taught by Murayama, Cai, Haag, and Rai, and further incorporating an embedded computer with a general Linux kernel and an RT-Linux kernel that communicate with shared memory, inter-process communication, and software interrupts, as taught by Rai.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve controllability of a robot by using an embedded computer with a general Linux kernel and an RT-Linux kernel that communicate with shared memory, inter-process communication, and software interrupts, as suggested by Rai (Page 4 Sec 5.2).

Claim 11
The combination of Murayama, Cai, and Haag teaches all the limitations of the base claims as outlined above.  
But the combination of Murayama, Cai, and Haag fails to specify the second control node comprises a third kernel for operating a Linux system and a fourth kernel for operating a real time operating system, the third kernel is configured to receive a control instruction and to send the received control instruction to the fourth kernel, and the fourth kernel is configured to calculate an execution instruction corresponding to each second servo node based on the control instruction and the at least one second servo node, and to distribute each execution instruction to the corresponding second servo node.
However, Rai further teaches the second control node comprises a third kernel for operating a Linux system and a fourth kernel for operating a real time operating system (Rai, Page 3 Sec 4, Fig. 5 - - An embedded computer/”second control node” with a general Linux kernel/”third kernel operating a Linux system” and an RT-Linux kernel/”fourth kernel operating a real time operating system”.), the third kernel is configured to receive a control instruction and to send the received control instruction to the fourth kernel, and the fourth kernel is configured to calculate an execution instruction corresponding to each second servo node based on the control instruction and the at least one second servo node, and to distribute each execution instruction to the corresponding second servo node. (Rai, Page 3 Sec 4 - - The general Linux kernel/”third kernel operating a Linux system” receives tasks/”control instructions” and passes them to the RT-Linux kernel/”fourth kernel operating a real time operating system” which calculates the hardware control/execution instructions and sends/distributes them to the hardware interface/”second servo node” to control motors.)
Murayama, Cai, Haag, and Rai are analogous art because they are from the same field of endeavor.  They relate to processor-based control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the nodes of the above processor-based control system, as taught by Murayama, Cai, and Haag, and further incorporating an embedded computer with a general Linux kernel and an RT-Linux kernel where the general Linux kernel receives tasks and passes them to the RT-Linux kernel which calculates the hardware control instructions and sends them to the hardware interface, as taught by Rai.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve controllability of a robot by using an embedded computer with a general Linux kernel and an RT-Linux kernel where the general Linux kernel receives tasks and passes them to the RT-Linux kernel which calculates the hardware control instructions and sends them to the hardware interface, as suggested by Rai (Page 4 Sec 5.2).

Claim 12
The combination of Murayama, Cai, Haag, and Rai teaches all the limitations of the base claims as outlined above.  
Rai further teaches the second control node comprises a sharing storage area (Rai, Page 3 Sec 4.2, Fig 5 - - The embedded computer/”second control node” has a shared memory/”storage area”.), 
the third kernel is configured to convert data that is to be sent to the fourth kernel, into transmission data based on a preset protocol, and to store the transmission data in the sharing storage area (Rai, Pa Page 3 Sec 4.2, Fig 5 - - The general Linux kernel/”third kernel” receives tasks/data and passes them to the RT-Linux kernel/”fourth kernel” using IPC (Inter-Process Communication) modules that convert the tasks/data into the appropriate IPC protocol and store the data in the shared memory/”storage area”.), and the third kernel is configured to remind the fourth kernel to read the transmission data from a corresponding position in the sharing storage area. (Rai, Pa Page 3 Sec 4.2, Fig 5 - - The general Linux kernel/”third kernel” notifies/reminds the RT-Linux kernel/”fourth kernel” to read from the shared memory/”storage area” using software interrupts.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify nodes of the above processor-based control system, as taught by Murayama, Cai, Haag, and Rai, and further incorporating an embedded computer with a general Linux kernel and an RT-Linux kernel that communicate with shared memory, inter-process communication, and software interrupts, as taught by Rai.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve controllability of a robot by using an embedded computer with a general Linux kernel and an RT-Linux kernel that communicate with shared memory, inter-process communication, and software interrupts, as suggested by Rai (Page 4 Sec 5.2).


Claims 7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama, “Distributed Control System”, 1991, IEEE 7803-0078/91/06000, PP 1501-1504 (hereinafter Murayama) in view of Cai, US Patent Pub. US20180121240 A1 (hereinafter Cai) as applied to Claims 1 and 8 above, in view of Chen et al., Chinese Patent Num. CN106301522B (hereinafter Chen).

Claim 7
The combination of Murayama and Cai teaches all the limitations of the base claims as outlined above.  
But the combination of Murayama and Cai fails to specify the first control node is configured to obtain operating state data of the first servo node and the corresponding execution device based on a preset time interval, and to start an abnormal warning operation when the operating state data obtained by the first control node belongs to abnormal state data; and the second control node is configured to obtain operating state data of the second servo node and the corresponding execution device based on a preset time interval, and to start an abnormal warning operation when the operating state data obtained by the second control node belongs to abnormal state data.
However, Chen teaches a control node is configured to obtain operating state data of the servo node and the corresponding execution device based on a preset time interval, and to start an abnormal warning operation when the operating state data obtained by the control node belongs to abnormal state data. (Chen, Pages 4-5, 8, Detailed Description - - A processor/”control node” configured to obtain operating state data of a target device such as a channel device/”servo node” and an antenna device/”corresponding execution device” at a preset time frequency/interval and to issue a fault alarm/”start an abnormal warning operation” when the operating state data indicates/”belongs to” a fault/”abnormal state data”.)
Murayama, Cai, and Chen are analogous art because they are from the same field of endeavor.  They relate to sensing operating state data for processor-based control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the nodes of the above processor-based control system, as taught by Murayama and Cai, and further incorporating the processor configured to obtain operating state data of a target device at a preset time frequency and to issue a fault alarm when the operating state data indicates a fault, as taught by Chen.  
One of ordinary skill in the art would have been motivated to do this modification in order to quickly locate the source of a fault by using a processor configured to obtain operating state data of a target device at a preset time frequency and to issue a fault alarm when the operating state data indicates a fault, as suggested by Chen (Page 1, Background Technique).

Claim 13
The combination of Murayama and Cai teaches all the limitations of the base claims as outlined above.  
But the combination of Murayama and Cai fails to specify the first control node is configured to obtain operating state data of the first servo node based on a preset time interval, and to start an abnormal warning operation when the operating state data obtained by the first control node belongs to abnormal state data; and the second control node is configured to obtain operating state data of the second servo node based on a preset time interval, and to start an abnormal warning operation when the operating state data obtained by the second control node belongs to abnormal state data.
However, Chen teaches a control node is configured to obtain operating state data of the servo node and the corresponding execution device based on a preset time interval, and to start an abnormal warning operation when the operating state data obtained by the control node belongs to abnormal state data. (Chen, Pages 4-5, 8, Detailed Description - - A processor/”control node” configured to obtain operating state data of a target device/”servo node” at a preset time frequency/interval and to issue a fault alarm/”start an abnormal warning operation” when the operating state data indicates/”belongs to” a fault/”abnormal state data”.)
Murayama, Cai, and Chen are analogous art because they are from the same field of endeavor.  They relate to sensing operating state data for processor-based control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the nodes of the above processor-based control system, as taught by Murayama and Cai, and further incorporating the processor configured to obtain operating state data of a target device at a preset time frequency and to issue a fault alarm when the operating state data indicates a fault, as taught by Chen.  
One of ordinary skill in the art would have been motivated to do this modification in order to quickly locate the source of a fault by using a processor configured to obtain operating state data of a target device at a preset time frequency and to issue a fault alarm when the operating state data indicates a fault, as suggested by Chen (Page 1, Background Technique).

Claim 14
The combination of Murayama and Cai teaches all the limitations of the base claims as outlined above.  
But the combination of Murayama and Cai fails to specify the first control node is configured to obtain operating state data of the execution device through the corresponding first servo node based on a preset time interval, and to start an abnormal warning operation when the operating state data obtained by the first control node belongs to abnormal state data; and the second control node is configured to obtain operating state data of the execution device through the corresponding second servo node based on a preset time interval, and to start an abnormal warning operation when the operating state data obtained by the second control node belongs to abnormal state data.
However, Chen teaches a control node is configured to obtain operating state data of the servo node and the corresponding execution device based on a preset time interval, and to start an abnormal warning operation when the operating state data obtained by the control node belongs to abnormal state data. (Chen, Pages 4-5, 8, Detailed Description - - A processor/”control node” configured to obtain operating state data of a target device/”execution device through a servo node” at a preset time frequency/interval and to issue a fault alarm/”start an abnormal warning operation” when the operating state data indicates/”belongs to” a fault/”abnormal state data”.)
Murayama, Cai, and Chen are analogous art because they are from the same field of endeavor.  They relate to sensing operating state data for processor-based control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the nodes of the above processor-based control system, as taught by Murayama and Cai, and further incorporating the processor configured to obtain operating state data of a target device at a preset time frequency and to issue a fault alarm when the operating state data indicates a fault, as taught by Chen.  
One of ordinary skill in the art would have been motivated to do this modification in order to quickly locate the source of a fault by using a processor configured to obtain operating state data of a target device at a preset time frequency and to issue a fault alarm when the operating state data indicates a fault, as suggested by Chen (Page 1, Background Technique).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Murayama, “Distributed Control System”, 1991, IEEE 7803-0078/91/06000, PP 1501-1504 (hereinafter Murayama) in view of Rai et al., “Multi-Thread Based Synchronization of Locomotion Control in Snake Robots”, March 2014, ICCAS2005, PP 2-4 (hereinafter Rai) in view of Cai, US Patent Pub. US20180121240 A1 (hereinafter Cai).

Claim 9
Murayama teaches a distributed multi-node control method (Murayama, Page 1503-1504, Figs. 5, 6 - - A method of controlling a robot with a distributed control system with multiple nodes.), implemented in a control node in a distributed multi-node control system (Murayama, Page 1503, Fig. 5 - - A distributed control system with multiple nodes.), wherein the system comprises the control node (Murayama, Page 1503, Fig. 5 - - A node4/”control node”.), a plurality of servo nodes (Murayama, Page 1503, Fig. 5 - - Multiple controlling nodes node5 and node6/”plurality of servo nodes”.), and a plurality of execution devices (Murayama, Page 1503, Fig. 5 - - A plurality of motor and sensor/execution devices.), controlling, by the servo node, an operating state of the corresponding execution device based on the received execution instruction (Murayama, Page 1503, Fig. 5 - - The controlling/servo node node6 is electronically coupled to a motor/execution device and configured to control the motor/execution device’s operating state based on a received command/”execution instruction” from the software.); the control node comprises a first control node and a second control node (Murayama, Page 1503, Fig. 5 - - A node4/”first control node” and a node2/”second control node”.), the servo nodes comprises at least one first servo node and at least one second servo node (Murayama, Page 1503, Fig. 5 - - Multiple motor/servo controlling nodes node6/”first servo node” and node3/”second servo node”.), the first control node is configured to control an operating state of the at least one first servo node (Murayama, Page 1503, Fig. 5 - - The node4/”first control node” is configured to control the motor/servo controlling node6/”first servo node” operating state.), the second control node is configured to control an operating state of the at least one second servo node (Murayama, Page 1503, Fig. 5 - - The node2/”second control node” is configured to control the motor/servo controlling node3/”second servo node” operating state.)
But Murayama fails to specify the control node comprises a first kernel and a second kernel, and the method comprises: receiving, by the first kernel, a control instruction; sending, by the first kernel, the received control instruction to the second kernel; calculating, by the second kernel, an execution instruction corresponding to each servo node based on the control instruction and the servo nodes; sending, by the second kernel, each execution instruction to the corresponding servo node.
	However, Rai teaches the control node comprises a first kernel and a second kernel, and the method comprises: receiving, by the first kernel, a control instruction; sending, by the first kernel, the received control instruction to the second kernel; calculating, by the second kernel, an execution instruction corresponding to each servo node based on the control instruction and the servo nodes; sending, by the second kernel, each execution instruction to the corresponding servo node. (Rai, Page 3 Sec 4 - - The general Linux kernel/”first kernel” receives tasks/”control instructions” and passes them to the RT-Linux kernel/”second kernel” which calculates the hardware control/execution instructions and sending them to the hardware interface/”servo node” to control motors.)
Murayama and Rai are analogous art because they are from the same field of endeavor.  They relate to processor-based control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above processor-based control system, as taught by Murayama, and incorporating an embedded computer with a general Linux kernel and an RT-Linux kernel where the general Linux kernel receives tasks and passes them to the RT-Linux kernel which calculates the hardware control instructions and sends them to the hardware interface, as taught by Rai.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve controllability of a robot by using an embedded computer with a general Linux kernel and an RT-Linux kernel where the general Linux kernel receives tasks and passes them to the RT-Linux kernel which calculates the hardware control instructions and sends them to the hardware interface, as suggested by Rai (Page 4 Sec 5.2).
But the combination of Murayama and Rai fails to specify a scheduling control node, communicatively coupled to the first control node and the second control node; and the method further comprises: obtaining, by the scheduling control node, operating state information of the first control node and the second control node based on a preset time interval; and adjusting, by the scheduling control node, a number of the at least one first servo node corresponding to the first control node and a number of the at least one second servo node corresponding to the second control node based on the operating state information.
However, Cai further teaches a scheduling control node, communicatively coupled to the first control node and the second control node (Cai, Para [0061-62], [0175] - - A job scheduling device/node communicatively coupled to multiple/”first and second” control nodes.); and the method further comprises: obtaining, by the scheduling control node, operating state information of the first control node and the second control node based on a preset time interval; and adjusting, by the scheduling control node, a number of the at least one first servo node corresponding to the first control node and a number of the at least one second servo node corresponding to the second control node based on the operating state information. (Cai, Para [0069-75], [0175] - - The job scheduling device/node schedules tasks for each/”first and second” control nodes based on a schedule, obtains data/”operating state” from the computing/servo nodes on a schedule/”preset time interval”, and adjust tasks for each/”adjust a number of” control node and corresponding computing/servo nodes based on the data/”operating state” received.)
Murayama, Rai, and Cai are analogous art because they are from the same field of endeavor.  They relate to processor-based control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above processor-based control system, as taught by Murayama and Rai, and further incorporating a job scheduling device that schedules tasks for each control nodes based on a schedule, obtains data from the computing nodes on a schedule, and adjust tasks for each control node and corresponding computing nodes based on the data received, as taught by Cai.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce wasted resources by using a job scheduling device that schedules tasks for each control nodes based on a schedule, obtains data from the computing nodes on a schedule, and adjust tasks for each control node and corresponding computing nodes based on the data received, as suggested by Cai (Para [0005]).


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Murayama, “Distributed Control System”, 1991, IEEE 7803-0078/91/06000, PP 1501-1504 (hereinafter Murayama) in view of Rai et al., “Multi-Thread Based Synchronization of Locomotion Control in Snake Robots”, March 2014, ICCAS2005, PP 2-4 (hereinafter Rai) in view of Cai, US Patent Pub. US20180121240 A1 (hereinafter Cai), as applied to Claim 9 above, in view of Chen et al., Chinese Patent Num. CN106301522B (hereinafter Chen).

Claim 15
The combination of Murayama, Rai, and Cai teaches all the limitations of the base claims as outlined above.  
But the combination of Murayama, Rai, and Cai fails to specify obtaining by the control node operating state data of the servo node and the corresponding execution device based on a preset time interval, and to start an abnormal warning operation when the operating state data obtained by the control node belongs to abnormal state data.
However, Chen teaches a control node is configured to obtain operating state data of the servo node and the corresponding execution device based on a preset time interval, and to start an abnormal warning operation when the operating state data obtained by the control node belongs to abnormal state data. (Chen, Pages 4-5, 8, Detailed Description - - A processor/”control node” configured to obtain operating state data of a target device/”servo node and corresponding execution device” at a preset time frequency/interval and to issue a fault alarm/”start an abnormal warning operation” when the operating state data indicates/”belongs to” a fault/”abnormal state data”.)
Murayama, Rai, Cai, and Chen are analogous art because they are from the same field of endeavor.  They relate to sensing operating state data for processor-based control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the nodes of the above processor-based control system, as taught by Murayama, Rai, and Cai, and further incorporating the processor configured to obtain operating state data of a target device at a preset time frequency and to issue a fault alarm when the operating state data indicates a fault, as taught by Chen.  
One of ordinary skill in the art would have been motivated to do this modification in order to quickly locate the source of a fault by using a processor configured to obtain operating state data of a target device at a preset time frequency and to issue a fault alarm when the operating state data indicates a fault, as suggested by Chen (Page 1, Background Technique).

Claim 16
The combination of Murayama, Rai, and Cai teaches all the limitations of the base claims as outlined above.  
But the combination of Murayama, Rai, and Cai fails to specify obtaining by the control node operating state data of the execution device through the corresponding servo node based on a preset time interval, and to start an abnormal warning operation when the operating state data obtained by the control node belongs to abnormal state data.
However, Chen teaches a control node is configured to obtain operating state data of the servo node and the corresponding execution device based on a preset time interval, and to start an abnormal warning operation when the operating state data obtained by the control node belongs to abnormal state data. (Chen, Pages 4-5, 8, Detailed Description - - A processor/”control node” configured to obtain operating state data of a target device/”execution device through a servo node” at a preset time frequency/interval and to issue a fault alarm/”start an abnormal warning operation” when the operating state data indicates/”belongs to” a fault/”abnormal state data”.)
Murayama, Rai, Cai, and Chen are analogous art because they are from the same field of endeavor.  They relate to sensing operating state data for processor-based control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the nodes of the above processor-based control system, as taught by Murayama, Rai, and Cai, and further incorporating the processor configured to obtain operating state data of a target device at a preset time frequency and to issue a fault alarm when the operating state data indicates a fault, as taught by Chen.  
One of ordinary skill in the art would have been motivated to do this modification in order to quickly locate the source of a fault by using a processor configured to obtain operating state data of a target device at a preset time frequency and to issue a fault alarm when the operating state data indicates a fault, as suggested by Chen (Page 1, Background Technique).

Claim 17
The combination of Murayama, Rai, and Cai teaches all the limitations of the base claims as outlined above.  
But the combination of Murayama, Rai, and Cai fails to specify obtaining by the control node operating state data of the servo node based on a preset time interval, and to start an abnormal warning operation when the operating state data obtained by the control node belongs to abnormal state data.
However, Chen teaches a control node is configured to obtain operating state data of the servo node and the corresponding execution device based on a preset time interval, and to start an abnormal warning operation when the operating state data obtained by the control node belongs to abnormal state data. (Chen, Pages 4-5, 8, Detailed Description - - A processor/”control node” configured to obtain operating state data of a target device/”servo node” at a preset time frequency/interval and to issue a fault alarm/”start an abnormal warning operation” when the operating state data indicates/”belongs to” a fault/”abnormal state data”.)
Murayama, Rai, Cai, and Chen are analogous art because they are from the same field of endeavor.  They relate to sensing operating state data for processor-based control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the nodes of the above processor-based control system, as taught by Murayama, Rai, and Cai, and further incorporating the processor configured to obtain operating state data of a target device at a preset time frequency and to issue a fault alarm when the operating state data indicates a fault, as taught by Chen.  
One of ordinary skill in the art would have been motivated to do this modification in order to quickly locate the source of a fault by using a processor configured to obtain operating state data of a target device at a preset time frequency and to issue a fault alarm when the operating state data indicates a fault, as suggested by Chen (Page 1, Background Technique).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119